Citation Nr: 0601644	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for disability of the 
lumbar spine, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In that decision, the RO continued 
the noncompensable rating for shin splints and denied 
reopening the veteran's claim for service connection for low 
back strain.  

In a decision dated in June 2004 the Board reopened the 
veteran's claim for service connection for a lumbar 
disability.  It also remanded that reopened claim and the 
veteran's claim for an increased (compensable) evaluation for 
shin splints to the RO for further development.

The RO granted the veteran's claim for service connection for 
his lumbar spine disorder in a decision dated in February 
2005 and assigned an evaluation of 10 percent disabling 
effective July 30, 2001.  The RO also denied the veteran's 
claim for an increased (compensable) evaluation for the 
veteran's shin splints.  The veteran has appealed.

In September 2005, the appellant participated in a video 
conference hearing before C. W. Symanski, who is the Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Because the veteran was afforded two hearings by different 
Veterans Law Judges regarding the issue of entitlement to an 
increased evaluation for service-connected shin splints that 
issue is the subject of a separate decision by a panel of 
Veterans Law Judges.  



FINDINGS OF FACT

1.  The veteran's lumbar spine disability includes bulging 
disks and is productive of pain and limitation of motion, 
including flexion to 70 degrees, extension to 10 degrees, 
right and left lateral bending to 30 degrees, right and left 
rotation to 20 degrees.

2.  The veteran's lumbar spine disability is not productive 
of muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  The veteran's lumbar spine disability is not productive 
of incapacitating episodes requiring prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (as 
in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
until September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation for Disease of the Lumbar Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The RO's February 2005 decision 
made clear that a staged rating is in effect regarding this 
claim.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; transcripts of the veterans testimony in hearings 
before the Board in December 2002 and September 2005; a VA 
Spine examination report dated in September 1997; a VA 
Radiographic report of the lumbar spine dated in September 
1997; a VA MRI report of the lumbar spine dated in September 
2002; a VA MRI report of the lumbar spine dated in September 
2004; a VA examination report dated in November 2004; lay 
statements from the veteran's friends and coworkers, and 
numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the appellant's claim for a higher initial evaluation for his 
service-connected lumbar spine disability.

The veteran argues that a higher initial evaluation is 
warranted for his lumbar spine condition.  In reviewing the 
veteran's medical history, it is noted that he sustained a 
lumbar spine injury in service and suffered from mild lumbar 
pain while in service.  The post-service medical record shows 
that the veteran suffers from continued back pain and mild 
bulging disks.  See 38 C.F.R. § 4.1.  

The Board initially notes that the schedular criteria by 
which the veteran's spine disability can be rated have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified as 
38 C.F.R. § 4.71a Diagnostic Codes 5235-5243.  The Board 
notes that the provisions of DC 5293 (which pertained to 
lumbosacral strain) were changed effective from September 23, 
2002.  The rating schedule for the spine was changed 
effective September 26, 2003, at which time DC 5293 was 
changed to DC 5243.

The veteran's lumbar spine disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  A 10 
percent rating is warranted for mild intervertebral disc 
syndrome (IDS).  A 20 percent evaluation is warranted when 
there is moderate IDS with recurring attacks.  A 40 percent 
evaluation is warranted for severe; recurring attacks, with 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

The Board must also consider 38 C.F.R. § 4.71a, DC 5295 (as 
in effect prior to August 27, 2003).  Under DC 5295 a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral motion, unilateral, in standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under DC 5292 prior to August 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent was warranted for moderate limitation of 
motion, and 40 percent for severe limitation of motion.  

The Board observes that the words "mild" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that normal ranges of motion for the thoracolumbar 
spine were promulgated in the most recent edition of the Code 
of Federal Regulations.  38 C.F.R. § 4.71a (Plate V) (2005).  
The normal ranges of motion for the thoracolumbar spine are 
as follows:  Flexion 95 degrees; Extension 35 degrees; 
Lateral flexion (bilaterally) 30 degrees; Rotation 
(bilaterally) 30 degrees.  Id.

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect from September 
23, 2002, until September 26, 2003) a 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  

A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides a 10 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; [...] or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; [...] or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; [...] or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; [...] 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes," whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 10 
percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks in the past 12 months.  

A 20 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether the veteran 
is entitled to a higher rating under either the old or the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change. VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

The relevant medical evidence includes a VA MRI report of the 
lumbar spine dated in September 2002; a VA MRI report of the 
lumbar spine dated in September 2004; a VA examination report 
dated in November 2004; and numerous VA progress notes.

A September 2002 VA MRI report regarding the veteran's lumbar 
spine showed that sagittal views showed mild bulging of the 
disk material at L2-3, L3-4, and L4-5 interspaces.  The axial 
views showed the spinal canal and neural foramina to be 
unremarkable at L2-3, L3-4, L4-5, and L5-S1 interspaces.  No 
previous studies were available for comparison.

The November 2004 VA examination report showed that the 
veteran stood erect without pelvic obliquity and no 
scoliosis.  He was tender at the spinous process at L5.  He 
had no measurable muscle spasm.  He had the following range 
of motion with complaints of pain at the extremes of motion: 
flexion to 70 degrees; extension to 10 degrees; right and 
left lateral bending to 30 degrees; right and left rotation 
to 20 degrees.  Axial compression caused no low back pain but 
simulated rotation, which involved no stress or movement to 
the lower back, brought forth some complaints of pain, as did 
true rotation.  This was a nonanatomic finding.  Straight leg 
raising caused low back pain at 60 degrees without sciatica.  
This was considered a negative test without the production of 
sciatic pain.  Rotation of the veteran's hips caused no pain.  
On neurologic examination the veteran's deep tendon reflexes 
were active and equal in the knees and ankles bilaterally.  
The veteran could walk on his heels and toes without 
difficulty.  When the examiner asked him to squat, he said it 
caused leg pain in the region of his shin splints.  The 
examiner could detect no sensory deficits in the lower 
extremities.  When asked to dorsiflex his great toes, the 
veteran had "give way."  The examiner could detect no true 
weakness.  The circumferences of his legs were equal to 
measurement with tape measure.  Three X-ray views of the 
lumbar spine showed no fracture, dislocation, narrowing of 
disk, or osteophyte formation.  The examiner could detect no 
objective evidence of weakness, incoordination, fatigability 
or loss of motion due to the veteran's conditions.  The 
examiner was unable to estimate the range of motion, the 
amount of pain or functional capacity during a flare-up 
without resorting to pure speculation.  An MRI of the lumbar 
spine dated in September 2004 revealed some hypertropic facet 
changes at L3-L4, L4-L5, and L5-S1.  At L4-L5, he had some 
bulging of the disc which produced minimal spinal stenosis.  
At L5-S1 there was a small extradural defect centrally which 
may have represented an osteophyte or a bulging disc, there 
was no spinal stenosis.  

A VA progress note dated in June 2005 showed that the veteran 
complained of an acute worsening of his chronic back pain the 
night before while at work.

An evaluation higher than 10 percent is not warranted under 
DC 5293 (as in effect prior to September 23, 2002).  The 
veteran does not exhibit moderate intervertebral disc 
syndrome with recurrent attacks.  The Board recognizes the 
veteran's complaints of pain and limitation of motion.  
However, the Board also notes that the November 2004 VA 
examination showed that the examiner could detect no sensory 
deficits in the lower extremities, nor was there any evidence 
of recurrent attacks.  As such, the Board finds that the 
veteran's symptoms of IDS do not more nearly approximate a 20 
percent evaluation under Diagnostic Code 5293 and a rating in 
excess of 10 percent must be denied under this diagnostic 
code.

An evaluation higher than 10 percent is not warranted under 
DC 5293 (as in effect from September 23, 2002).  The evidence 
does not show that the veteran suffered from incapacitating 
episodes having a total duration of at least two weeks during 
the past 12 months.  Despite the veteran's difficulties with 
pain and range of motion, there is no record of any medically 
prescribed incapacitation due to his IDS in the claims file.  
In fact, the Board notes that, during his most recent video 
conference hearing, the veteran specifically stated that 
doctors had not put him on bed rest.  See transcript of Video 
Conference Hearing dated in September 2005.  As such, a 
rating of 20 percent is not warranted under DC 5293 (as in 
effect from September 23, 2002) and a rating in excess of 10 
percent must be denied under this diagnostic code.

An evaluation higher than 10 percent is not warranted under 
DC 5295 (as in effect prior to September 23, 2002).  Under DC 
5295 a 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral motion, unilateral, in standing position.  In the 
veteran's case there are no reports of muscle spasm on 
extreme forward bending or loss of lateral motion.  As such, 
a rating in excess of 10 percent disabling must be denied 
under DC 5295 as in effect prior to September 23, 2002).

An evaluation higher than 10 percent is not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, DC 5243 (intervertebral disc syndrome) (as in effect 
September 26, 2003 and thereafter).  The veteran's November 
2004 VA examination shows that the veteran has flexion in the 
thoracolumbar spine to 70 degrees, a combined range of motion 
of 190 degrees, and no muscle spasm, guarding, abnormal gait, 
or abnormal spinal contour.  As such, the veteran does not 
meet the criteria for a 20 percent evaluation under DC 5243, 
which requires forward flexion greater than 30 degrees but 
less than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating in excess of 10 percent must 
be therefore denied under DC 5243.  Similarly, such findings 
would not reflect more than slight limitation of motion under 
the criteria in effect prior to September 2002, even with 
consideration given to functional limitations as discussed 
later.

Finally, an evaluation higher than 10 percent is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, DC 5243.  As was 
previously shown, there is no evidence that the veteran 
suffered from incapacitating episodes having a total duration 
of at least 2 weeks during the past 12 months.  As such, an 
evaluation in excess of 10 percent is impossible under DC 
5243.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain in the lower back.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that as for DC 5292, while the evidence shows 
limitation of motion in the thoracolumbar spine, as well as 
chronic pain, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 10 percent 
at this time.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy due to lower back pain.  See 
e.g., November 2004 VA examination report, (showing that the 
examiner could detect no sensory deficits in the lower 
extremities).  In summary, when the ranges of motion in the 
lumbosacral spine are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits, muscle strength, and the lack of 
evidence of muscle atrophy in the lower back, as shown in the 
most recent VA Spine examination report, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
DC's 5292, 5293; DeLuca, supra.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2001, August 2004 and April 2005.  The April 2005 
letter satisfied element (1) by informing the veteran that 
evidence showing that his lumbar disc disease had increased 
in severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, that VA would provide an examination should VA 
determine one is necessary to decide his claim, and that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Finally, the April 2005 letter 
satisfied element (3) by informing the veteran that it is his 
responsibility to make sure  that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
April 2005 letter contained a specific request send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a July 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for a lumbar spine disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


